Rugg, C. J.
The defendant was indicted for perjury committed in the trial of an issue joined on a libel of divorce in which he was Iibellee in that, it being material whether he owned or was interested in certain real estate in Chelsea, he testified wilfully, corruptly, and with knowledge of its falsity, that he did not own such property. At the trial upon the indictment there was evidence tending to show that the defendant testified at the trial of the divorce libel that he did not own the Chelsea property. Thereupon the wife of the defendant, called as a witness by the district attorney, was permitted to testify subject to exception that shortly before their marriage in July, 1917, the defendant told her that he owned the Chelsea property.
There was no error in permitting the wife to testify respecting conversations with her husband before her marriage. Although she could not be compelled to testify against her will, she nevertheless was a competent witness and might give evidence if she chose. R. L. c. 175, § 20.
The principle always has been enforced by this court that neither a husband nor a wife shall testify as to private conversations. Sampson v. Sampson, 223 Mass. 451, 458. Private conversations in this sense can occur only during the existence of marriage. Neither the reason nor the letter of that rule applies to conversations held before marriage. Such conversations are not excluded from being offered as evidence in court.
*367The conversation here in question was near enough in point of time to be pertinent and was material to the issue.
The defendant offered himself as a witness and subject to his exception was asked on cross-examination whether he had consulted a certain attorney at law with reference to disposing of his interest in the Chelsea property and whether he had not said to the attorney that he wanted "to get rid of” his interest in the Chelsea property. It is doubtful whether, in view of the answers made by the defendant, he suffered any injury by the examination. Under the circumstances here disclosed, the defendant has no valid ground for complaint. See, in this connection, Woburn v. Henshaw, 101 Mass. 193, 200; McCooe v. Dighton, Somerset & Swansea Street Railway, 173 Mass. 117; Blount v. Kimpton, 155 Mass. 378; Jones v. State, 65 Miss. 179, 183, 184; State v. Tall, 43 Minn. 273, 276; Wigmore on Evidence, §§ 2292, 2327.
It was too late for the defendant to raise, during or after trial, the point that the examination of witnesses before the grand jury occurred in the presence of bystanders. Lebowitch, petitioner, ante, 357.

Each bill of exceptions overruled.